DEITS, J.,
dissenting.
I dissent from the majority opinion, because I disagree with the fundamental premise that we are bound by the trial court’s supposed finding that Larson did not have concerns for his safety that would justify the frisk of defendant. The trial court did not find that Larson did or did not have *19concerns for his safety. Rather, a reading of the trial court’s entire discussion of the “reasonableness” of Larson’s conduct indicates that the trial court found that Larson’s motivation to search defendant because he was a known drug user overrode any safety concerns he might have had. Despite the trial court’s belief that Larson’s subjective motivations were improper, the proper question on review is whether the concerns articulated by Larson were sufficient to warrant the protective search. The fact that the trial court, in weighing the reasonableness of Larson’s safety concern, considered Larson’s motive to search defendant as being simply because he was a known drug user is not dispositive.
As the majority acknowledges, Larson had made a lawful traffic stop when, in his presence, defendant committed the crime of failing to carry or present a license to a police officer, which is a Class C misdemeanor. ORS 807.570; ORS 161.155; ORS 131.605(1). Larson knew that defendant was both a dealer and a user of methamphetamines, he had experience with the paranoria of such users and he knew that defendant had recently been in possession of a large number of weapons. Based on that knowledge, he was suspicious that defendant posed an immediate threat to his safety. He requested defendant to get out of the car and asked if he had any weapons. Defendant replied that he had “some knives” on him. Larson then frisked defendant. The Supreme Court’s recent decision in State v. Bates, 304 Or 519, 747 P2d 991 (1987), governs the propriety of Larson’s conduct. The Supreme Court held in Bates, without reliance on the “stop and frisk” statutes, that an officer may take reasonable steps to protect his safety if, during a lawful encounter, he reasonably suspects, based on specific and articulable facts, that his safety is immediately threatened. State v. Bates, supra.
Bates involves the identical issue here and similar facts. The defendant was stopped for excessive vehicle emissions, a class D traffic infraction. He did not contend that the stop was unlawful. The arresting police officer took a bag from the vehicle, searched it and found illegal drugs. The court began its analysis by quoting former ORS 484.353(2)(b), which is not markedly different from the statute applicable in this case, ORS 807.570(4), and concluding that the officer exceeded his authority under that statute by removing and searching the bag, because investigation of the bag was not *20reasonably related to the traffic infraction for which he was stopped.
The state appeared to concede that point but argued that, once the defendant was validly stopped, the officer could take reasonable steps to protect himself. In response to that argument, the Supreme Court appeared to agree as a matter of law but ruled against the state as a matter of fact. The court held, based somewhat on Michigan v. Long, 463 US 1032, 103 S Ct 3469, 77 L Ed 2d 1201 (1983), and more precisely on State v. Riley, 240 Or 521, 402 P2d 741 (1965), that
“Article I, section 9, of the Oregon Constitution does not forbid an officer to take reasonable steps to protect himself or others if, during the course of a lawful encounter with a citizen, the officer develops a reasonable suspicion, based upon specific and articulable facts, that the citizen might pose an immediate threat of serious physical injury to the officer or to others then present.” 304 Or at 524.
The court then proceeded to assess “charitably” the circumstances that faced the officer and concluded that none of the circumstances, individually or collectively, justified the officer’s suspicion. The analysis in Bates makes it clear that the purpose of the lawful encounter is only tangentially material to the question of whether the officer may do something reasonably necessary to protect himself. The focus of the court’s inquiry should be whether the encounter was lawful and whether the attending circumstances satisfied the Bates criteria for a protective search.
In Bates, the court recognized that an officer must be afforded considerable latitude in taking safety precautions but held that the officer’s actions in that case were not reasonable, because none of the circumstances justified a suspicion that the defendant posed an immediate threat.1 Here, the officer did have specific articulable concerns about defendant. Having lawfully stopped him, and, based on his knowledge of defendant’s previous drug history and association with weapons, Larson’s inquiry of defendant as to whether or not he was armed was a minimally intrusive and reasonable protective *21measure. In the light of the circumstances, defendant’s acknowledgment that he was armed justified Larson’s protective search.2 Larson was justified in taking the precautionary measures that he did.3
The next issue concerns the scope of the frisk. Although the majority does not address this issue, because I would hold that Larson’s protective search of defendant was reasonable, I will address it. Again, pursuant to the Supreme Court’s holding in State u. Bates, supra, the appropriate inquiry is what, assuming a reasonable suspicion of danger, an officer may do in response.4 A pat-down frisk is a reasonable response. When the officer felt the knife in defendant’s pocket, he was entitled to remove it to neutralize the perceived threat of harm. He removed the other object, a flat metal box, at the same time. That is not an unreasonable action. Otherwise, the officer would have had either to have highly developed tactile senses or to probe around in defendant’s pocket to satisfy himself that there was no dangerous instrumentality. Whatever privacy enclave defendant possessed in his pant’s pocket had already been legitimately breached by the officer’s act of frisking for weapons and removing the knife. I do not think that the officer violated defendant’s constitutional or statutory rights in removing the small box from his pocket.
*22The next issue is whether it was lawful to open, that is “search,” the box without a warrant. The probable cause needed to justify a search in this situation is the same as the probable cause needed to justify an arrest. State v. Flores, 68 Or App 617, 635 P2d 999, rev den 298 Or 151 (1984). By detaining defendant during the search of the box, Larson effectively arrested him, even though he was not physically restrained, transported to the police station or booked. State v. Gordon, 71 Or App 321, 325, 692 P2d 618 (1984), rev den 298 Or 705 (1985); State v. Flores, supra; see State v. Caraher, 293 Or 741, 653 P2d 942 (1982); State v. Groda, 285 Or 321, 591 P2d 1354 (1979). The issue then is whether Larson had probable cause to arrest defendant.
Larson testified that he knew that defendant had a background as a narcotics user. That information is relevant in determining probable cause. State v. Diaz, 29 Or App 523, 564 P2d 1066 (1977); State v. Shotwell, supra. He had also already discovered marijuana in defendant’s possession. “Although possession of less than one ounce of marijuana does not itself create probable cause to search for more, it is still relevant in determining whether probable cause exists.” State v. Tallman, 76 Or App 715, 721, 712 P2d 116 (1985). Finally, Larson recognized the box as a type of container that is likely to contain contraband. See State v. Diaz, supra. He testified that, on the basis of his knowledge of defendant as a drug user, the type of container and the finding of marijuana, he believed that the box was likely to contain additional contraband. That belief is objectively reasonable. State v. Owens, 302 Or 196, 729 P2d 524 (1986). Larson had probable cause to believe that the box contained contraband, and he lawfully arrested defendant for possession of its contents.
The final issue is whether the search by opening the box was validly incident to arrest. See State v. Caraher, 293 Or 741, 653 P2d 942 (1982). In order for a search incident to arrest to be valid, it must be both related to the crime for which the defendant was arrested and reasonable in time, scope and intensity. State v. Caraher, supra; State v. Chinn, 231 Or 259, 373 P2d 392 (1962); State v. Flores, supra. The search was related to the crime for which there was probable cause to arrest, possession of controlled substances. It occurred contemporaneously with the arrest and was *23restricted to the object giving rise to probable cause to arrest, the gold-colored box. The search was lawful.
I would reverse and remand. Richardson, Van Hoomissen and Rossman, JJ., join in this dissenting opinion.

 See State v. Hicks, 89 Or App 540, 749 P2d 1221 (1988). In this case, the court found the officer’s actions unreasonable because the only circumstance he relied on was his generalized concern for his safety when he conducts traffic stops at night, rather than any specific, articulable facts regarding the person he had stopped.


 The fact that it was ultimately determined that the knives were legal is not dispositive. They still represented an immediate threat.


 Larson’s explanation to the trial court of his general operating procedures may have been overzealous. However, how he may have acted under other circumstances is not directly relevant to this case. As explained in State v. Bates, supra, our review of an officer’s action should be directed to the particular circumstances of the case.
“[I]t is not our function to uncharitably second-guess an officer’s judgment. A police officer in the field frequently must make life or death decisions in a matter of seconds. There may be little or no time to weigh the magnitude of a potential safety risk against the intrusions of protective measures. An officer must be allowed considerable latitude to take safety precautions in such situations. Our inquiry, therefore, is limited to whether the precautions taken were reasonable under the circumstances as they reasonably appeared at the time the decision was made.” 304 Or at 524.


 Even if ORS 131.625 governs the frisk, Larson’s action did not exceed the permissible scope of a frisk under that statute. He testified that, before reaching into defendant’s right front pocket, he had felt the knife. He reached into the pocket and, while removing the knife, also removed the box. He did not say that he had felt the box before reaching into the pocket. He merely indicated that, after he had removed the box from the pocket, he realized that it was not a weapon. When an officer identifies an object which he reasonably suspects is a dangerous weapon, we do not read ORS 131.625 as requiring an officer to conclusively identify every other item in defendant’s pockets before removing the contents of a pocket.